On Rehearing.
I have carefully read and considered the pleadings, the evidence, the written briefs and oral arguments of Counsel, and the opinion rendered herein by this Court speaking through Judge OTT upon the first hearing.
Since I have reached the conclusion that Judge OTT'S opinion on said first hearing succinctly and correctly states both the law and the facts, it would serve no useful purpose to write an additional opinion merely to express those natural differences in language which any two lawyers in agreement would indulge in.
Therefore, for the reasons assigned by Judge OTT, it is ordered that his said opinion on the original hearing by this Court is made the opinion of this Court on rehearing, and, accordingly, that the judgment appealed from be, and the same is hereby affirmed at the cost of appellant in both Courts.